EXHIBIT 10.104

 

LOGO [g32732img01.jpg]      

15231 Barranca Parkway

Irvine, CA 92618

Telephone: (949) 727-3157

Facsimile: (949) 727-3657

September 26, 2007

Dr. Pierre V. Trân

2231 Nola Drive

San Jose, CA 95125

Dear Dr. Trân:

I am very pleased to offer you the position of Chief Medical Officer and Vice
President of Clinical Development at Cortex Pharmaceuticals, Inc. The starting
base salary for this position is $25,416.67 per month ($305,000 annually). You
will be entitled to receive an annual bonus of up to 30% per year based on the
company performance and achievement of individual goals. In this position, you
will receive the same package of benefits that Cortex currently provides to
executives of a similar level to you which includes four (4) weeks paid time off
per calendar year, coverage under the Company’s group medical, dental, vision,
life, and disability plans, 401(k) retirement plan, flexible spending plan, and
employee stock option plan (see below).

Additionally, Cortex will grant you a stock option (the “Option”) to purchase up
to 750,000 shares of Common Stock, with an exercise price equal to the fair
market value on the first day of your employment, determined in accordance with
Cortex’s 2006 Stock Incentive Plan (the “Plan”). The right to purchase the
shares subject to the Option will vest in accordance with the following: 200,000
on your date of employment (however, if you leave Cortex voluntarily before the
completion of one year of employment, only 100,000 shares will be retained by
you) 550,000 to vest over four years (1/48 per month) from your date of
employment. In the case of a Change of Control at Cortex, all shares will become
fully vested simultaneously when the change in control becomes effective. Our
CFO will calculate the maximum number possible to be granted as Incentive Stock
Options and the remainder will be granted as Non-Qualified shares. You will be
eligible for additional share options on an annual basis starting in 2008.

Cortex will pay the lost bonus opportunity for 2007 from Xenoport of $80,000.
This will be paid in February, 2008 when all other bonus plans are paid out at
Cortex.

In addition, Cortex will pay for your temporary living expense of up to $4,500
per month (to be grossed up to cover related taxes) which includes $1,000 per
month for airfare between Irvine and San Jose for a period of up to 24 months
from the date of hire. Cortex will provide assistance for the search for a one
bedroom furnished apartment.

Cortex will also pay for two trips for you and your wife to travel to Southern
California to look for housing (not to exceed a total of 6 days).

Cortex will also provide you with a relocation package. This will be available
to you for 3 years from the date of hire to assist you when you are able to
relocate to the Irvine area. We will cover the cost of moving your family and
standard household (including 2 automobiles) to Irvine from San Jose. The
relocation of any unusual items such as horses, boats, motor homes, etc will
need to be negotiated separately at the time of the move. Cortex will also pay
for all legal fees, real estate commissions and closing costs associated with
both buying a home in the Irvine area and selling a home in the San Jose area.



--------------------------------------------------------------------------------

Additionally, we will provide a mortgage assistance program for a maximum of a
$600,000 mortgage by providing interest payments on the mortgage balance of 5%
on year one, 4% on year two, 3% on year three, and finally 2 % on the fourth
year. Such payments will be grossed up to cover related resulting tax
liabilities. We will require proper documentation related to both mortgages to
initiate these payments. Such payments will only be initiated when an actual
mortgage has been obtained in the Irvine area, so that you potentially will
receive up to four years of payments from that date.

In the event of termination of your employment by the Company without cause in
connection with, or within six (6) months following a “Change in Control” as
defined in the Plan, you shall be entitled to termination pay equal to twelve
months of your Base Salary. The payments shall be in lieu of all damages and
other compensation to which you may be entitled, under any employment agreement
or otherwise, by reason of termination of your employment and shall also be in
lieu of further salary payments to you for periods subsequent to the termination
of your employment. The payment shall not be considered compensation for any
benefit calculation or other benefit plans maintained by the Company. The
payments will be paid to you in a lump sum, net of all applicable withholding
taxes, within 30 days after your date of termination. You will also receive
payments for all unpaid, paid time off (PTO) days that you have accrued through
the date of your termination. In the event you receive payment, you shall also
be entitled to continue to participate in the Company’s employee benefit
program, including medical, dental and prescription coverage for a period of
twelve (12) months, to the extent permitted by the Company’s insurance provider.
The related premiums for such benefits will be paid by the Company. Upon a
Change of Control, all stock options then held by you shall vest concurrently
with such Change of Control.

Pierre, we are sure you will find working at Cortex a pleasant and rewarding
experience. Due to the urgency of other potential candidates, we will need to
hear back from you by October 1, 2007. This offer is valid until the end of the
day on October 1, 2007. We would like you to start employment as soon as
possible, but, in any event, no later than November 1, 2007.

Upon execution of this offer letter, please return one original to the attention
of Karen Roland via US mail. Please contact me if you have any questions.

 

Sincerely,     Accepted by: /s/ Maria Messinger     /s/ Pierre V. Tran, MD Maria
Messinger     Pierre V. Trân, MD, MMM CFO               Start Date